Title: From Thomas Jefferson to Thomas Walker, 25 September 1783
From: Jefferson, Thomas
To: Walker, Thomas


        
          Dear Sir
          Monticello Sep. 25. 1783.
        
        The inclosed are part of some papers I wrote in answer to certain queries sent me by Monsr. de Marbois in 1781. Another foreigner of my acquaintance, now beyond the water, having asked a copy of them, I undertook to revise and correct them in some degree. There are still a great number of facts defective and some probably not to be depended on. Knowing nobody so able as yourself to set me right in them I take the liberty of sending you that part of the answers which I am most anxious to have as accurate as possible, and of asking the favour of you to peruse them with a pen in your hand, noting on a peice of paper as you proceed what facts and observations you think may be corrected, or added to, or should be withdrawn altogether. That part particularly which relates to the positions of Monsr. de Buffon I would wish to have very correct in matters of fact. You will observe in the table of  animals that the American columns are almost entirely blank. I think you can better furnish me than any body else with the heaviest weights of our animals which I would ask the favour of you to do from the mouse to the mammoth as far as you have known them actually weighed, and where not weighed, you can probably conjecture pretty nearly. It is of no consequence how loose and rough your notes are, as I shall be able to incorporate them into the work and would wish to give you as little trouble as possible. If you could be as pointed as possible as to those circumstances relating to the Indians I should be much obliged to you: as I think it may happen that this may be the subject of further discussions. I fear you will think me too free in giving you trouble and more especially when I further ask the favour of you to get through them by the 4th. of the next month when I shall be returned from a journey I am now setting out on, and shall be preparing for my departure to Philadelphia. I know not what apology to make you unless my necessity be one, and my knowing no body else who can give me equal information on all the points. I am with very great esteem Dr. Sir Your most obedt. humble servt.,
        
          Th: Jefferson
        
      